PER CURIAM.
This collision case involved no legal principles, but turned wholly on a question of fact. On that question of fact the experienced Judge below cited, discussed and passed upon the evidence in an extensive opinon •which adequately covered every phase of the case. As we have said, no principle is involved; the case is simply one of its own facts; it forms no precedent. An opinion by this Court would simply be an attempt to state and record in different words what has been thoroughly done by the Court below. We therefore restrict ourselves to saying we have examined the proofs and we agree with the Court below. Accordingly, we affirm its decree.